This is an action brought by the plaintiffs to recover of the defendant for legal services rendered the defendant. The defendant, answering the complaint, averred it had paid the plaintiffs the sum of $1,800 for said services, and that this was all their services were reasonably worth.
The case was referred to J. D. Mallonee, referee, to state the account between the parties. The referee heard the matter and reported his findings of fact and conclusions of law to April Term, 1918, of the Superior Court, and it was heard upon exceptions to the referee's report, before Judge Lane. His Honor sustained all the findings and rulings of the referee and overruled all exceptions to the referee's report, as well as all objections taken by the defendant to the evidence as it was taken before the referee and rendered judgment for plaintiffs. The defendant excepted and appealed to the Supreme Court.
The first thirty-nine exceptions were taken to the referee's report, to both his findings of fact and conclusions of law, and whether these exceptions, or any of them, should be sustained, it is admitted, depends largely upon the consideration of the exceptions to the testimony of the plaintiff Hill and that of Norvell, a witness for the plaintiff, the latter having testified as an expert.
We have examined the numerous exceptions and think they cannot be sustained, and that it is needless to discuss them.
   Affirmed. (110)